19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 1 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 2 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 3 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 4 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 5 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 6 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 7 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 8 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 9 of
                                        11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 10 of
                                         11
19-50021-rbk Doc#19 Filed 05/28/19 Entered 05/28/19 09:09:42 Main Document Pg 11 of
                                         11
